DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendments and Arguments filed 3/10/2021
Applicant’s amendments have substantially changed the scope of the claims, necessitating updated prior art rejections. Nevertheless, claim 1 remains obvious over Phillips (US 20150157849) in view of Cote Sr. (US 5775671), hereinafter Cote; and Claim 7 remains obvious over Phillips in view of Cote and Fournie (US 7955317). Furthermore, the applicant’s arguments regarding the prior art are not persuasive:
Applicant argues, in both sets of rejections, that modifying Phillips with Cote is non-obvious, citing the structural differences between the references. It has been held that the test In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, while there are clear structural differences between Phillips and Cote, the combination is seen as proper as the references are analogous and Cote is seen to improve Phillips by providing a valve configuration where the cannula does not directly contact the seal of the first valve, which could allow the seal to last longer. An additional benefit is that the valve has a self-centering feature (via the axial sliding path of the piston) for a more consistent alignment regardless of different cannula insertion angles or different-sized cannula diameters. Furthermore, although structurally different, Phillips is not seen to teach away from the aforementioned modification. Therefore, this argument is not persuasive and the claims remain obvious over the previous prior art of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 20150157849) in view of Cote (US 5775671).

Regarding claim 1, Phillips (FIGs 4-9) discloses “An apparatus, comprising: a pump side member (108, 200) comprising: a pump side member housing (108, 200) having an inner wall (interior of 200); and a first channel (housing interior) disposed within the pump side member housing; an inlet (left end) disposed on the pump side member housing and in fluid communication with the first channel; and a first valve (502) disposed within the first channel downstream from the inlet, wherein the first valve is an active valve (compare FIGs 8 and 9, opens from 210) and wherein the first valve comprises … a diaphragm (502 is seen as a diaphragm)…; a patient side member (210, 202, 110) comprising: a patient side member housing (210, 202, 110) having a valve activating surface (tip of 210); a second channel (interior of housing) disposed within the patient side member housing; an outlet (right end) disposed on the patient side member housing and in fluid communication with the second channel; and a second valve (500) disposed within the second channel upstream from the outlet, wherein the second valve is a passive valve (FIGs 8 and 9, opens due to flow conditions); wherein the pump side member is configured to couple to the patient side member upstream from the second valve (see FIG 9)...”
	Phillips is silent regarding “a piston and [a diaphragm] positioned on a support, the diaphragm forming a seal with the inner wall when the first valve is unactivated…and wherein, when the pump side member and the patient side member are coupled, the seal between the diaphragm and the inner wall of the pump side member is disrupted by the piston and the valve activating surface of the patient side member is axially spaced away from the diaphragm.”
	However, Cote (FIG 1) teaches a female luer valve 14 having an actuating piston 50 atop a diaphragm 40 resting on a support base 34, the diaphragm forming a seal with the inner wall of the valve (at 22), wherein by inserting a male cannula 70 (“patient side member”) into the valve and against the piston 50, the diaphragm 40 deforms and, at its circumference, unseats from the inner wall (FIG 5b0, and the piston is arranged such that it axially spaces the cannula from the diaphragm (see FIGs 5a-5b).
 “a piston and [a diaphragm] positioned on a support, the diaphragm forming a seal with the inner wall when the first valve is unactivated…and wherein, when the pump side member and the patient side member are coupled, the seal between the diaphragm and the inner wall of the pump side member is disrupted by the piston and the valve activating surface of the patient side member is axially spaced away from the diaphragm”, as taught by Cote, to provide an alternative self-centering female luer valve where the cannula does not directly contact the seal of the first valve, which could allow the seal to last longer.

Regarding claim 2, Phillips (FIGs 4-9) discloses “wherein the patient side member further comprises a cannula (210) extending from the pump side member housing.”

Regarding claim 3, Cote (FIGs 5a-5b) further teaches “wherein the cannula activates the first valve when the patient side member and the pump side member are coupled (see FIGs 5a-5b).”

Regarding claim 6, Phillips (FIGs 4-9) discloses “wherein the second valve is a duckbill valve (paragraph 7).”

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips/Cote in view of Zuck (US 7766039).

Phillips is silent regarding “wherein the pump side member further comprises a toric joint, wherein the toric joint receives the cannula when the patient side member and the pump side member are coupled”

	However, Zuck teaches it is known in the art of male-female valve couplings to use an O-ring (read on “toric joint”) as a radial seal between the male member 40 (read on “cannula“) and female member 21 (read on “pump side member”).  
	Therefore it would have been obvious, at the time of filing, to modify the patient-pump coupling between the cannula and its receiving space in Phillips with a sealing O-ring, such that “wherein the pump side member further comprises a toric joint, wherein the toric joint receives the cannula when the patient side member and the pump side member are coupled” and “wherein the toric joint prevents fluid loss between the pump side member and the patient side member when the patient side member and the pump side member are coupled”, as taught by Zuck, to provide a more resilient connection for the coupling and an improved seal, preventing loss of fluid.

Claims 7 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips/Cote in view of Fournie (US 7955317).

Regarding claim 7, Phillips (FIGs 4-9) discloses “An apparatus comprising: a pump side member (108, 200) comprising: a pump side member (108, 200) housing having a first end (left) and a second end (right); and a first channel (interior) disposed within the pump side member housing; an inlet (left) disposed at the first end of the pump side member housing and in fluid communication with the first channel; a first valve (502) disposed within the first channel downstream from the inlet, the first valve including … a diaphragm (502 seen as a diaphragm)…; and a securing bar (206) on the pump side member housing; a patient side member (210, 202, 110) comprising: a patient side member housing (210, 202, 110) having a proximate end (left) and a distal end (right); a second channel (interior) member (204) on the patient side member housing, the securing member including an … end (radially outer end); wherein the pump side member is configured to detachably couple to the patient side member via the securing bar and the securing member (see FIGs 4-9)…”.
Phillips is silent regarding “a piston and [a diaphragm] positioned to form a seal with the inner wall…a securing arm…including an axial end…and wherein the axial end of the securing arm blocks the securing bar and obstructs all further axial movement toward the patient side member when the securing arm is undeflected and the axial end of the securing arm contacts the securing bar, and wherein the seal between the diaphragm and the inner wall is disrupted by the piston when the patient side member and the pump side member are coupled.”
However, Cote (FIG 1) teaches a female luer valve 14 having an actuating piston 50 atop a diaphragm 40 resting on a support base 34, the diaphragm forming a seal with the inner wall of the valve (at 22), wherein by inserting a male cannula 70 (“patient side member”) into the valve and against the piston 50, the diaphragm 40 deforms and, at its circumference, unseats from the inner wall (FIG 5b0, and the piston is arranged such that it axially spaces the cannula from the diaphragm (see FIGs 5a-5b).
	Therefore, it would have been obvious, at the time of filing, to modify the first valve of Phillips to be a circumferentially sealing diaphragm check valve with an actuating feature such that it comprises “a piston and [a diaphragm] positioned to form a seal with the inner wall…a securing arm…including an axial end…and wherein the axial end of the securing arm blocks the securing bar and obstructs all further axial movement toward the patient side member when the securing arm is undeflected and the axial end of the securing arm contacts the securing bar, and wherein the seal between the diaphragm and the inner wall is disrupted by the piston when the patient side member and the pump side member 
Phillips/Cote are further silent regarding “a securing arm…including an axial end…and wherein the axial end of the securing arm blocks the securing bar and obstructs all further axial movement toward the patient side member when the securing arm is undeflected and the axial end of the securing arm contacts the securing bar…”
However, Fournie (FIG 5) teaches it is known in the art to provide a securing means to a valved coupling in the form of a securing arm 22 and securing bar 28, the securing arms designed to couple/decouple from the securing bar 28 by biasing radially inward through the securing bar, the arms having widened barbs 56, 58 (read on “axial end” as it is located at the distal end of the arm) configured to radially overlap with the inner wall of the bar, wherein, when attempting to insert the arms within the bar, the barbs will axially abut the bar when undeflected such that further axial movement of the arms towards the bar, or vice-versa, is prohibited until an axial force sufficient to deflect the arms is implemented.
Therefore it would have been obvious, at the time of filing, employ an alternative securing means to that of Phillips/Cote which includes cooperation between securing arms on the patient side member and a securing bar on the pump side member, such that it includes “a securing arm…including an axial end…and wherein the axial end of the securing arm blocks the securing bar and obstructs all further axial movement toward the patient side member when the securing arm is undeflected and the axial end of the securing arm contacts the securing bar”, as taught by Fournie, as switching out a means with an alternative means that is seen as a recognized equivalent in the art would only require routine skill in the art. The motivation for the change in this case would be to have a securing means where both parts are visible so that connection/disconnection is more easily spotted.

Regarding claim 10, Fournie (FIG 5) further teaches “wherein the securing bar further defines a first surface (inner longitudinal wall) of the securing bar parallel to a first axis (longitudinal axis) and a second surface (top surface) of the securing bar at a first angle less than 90 degrees relative to a radial axis (it is along the radial axis therefore less than 90 degrees), wherein the radial axis is perpendicular to the first axis (see FIG 5), defining a securing angle (angle of edge between top face and inner face of 28 forms a securing edge for 22) relative to the first surface of the securing bar and the second surface of the securing bar.”

Regarding claim 11, Fournie (FIG 5) further teaches “wherein the securing arm further defines a first surface (outer wall of 22) of the securing arm and a second surface (60) of the securing arm, wherein: the first surface of the securing arm is positioned relative to the second surface of the securing arm at a second angle substantially complementary to the securing angle (it contours to the securing angle); and the second surface of the securing arm is substantially contacting the second surface of the securing bar when the patient side member and the pump side member are detachably coupled (understood to contact during use since they are in close proximity in FIG 5).”

Regarding claim 12, Fournie (FIG 5) further teaches “wherein the securing angle and the second surface of the securing bar are configured to deflect the securing arm radially inward when the patient side member and the pump side member are decoupling (in the event of assembly or disassembly such that 56 is inside 28, the securing edge and angle of the top inner surface will force the arms radially inwards for the time that 56 is passing through 28).”

Regarding claim 13, Fournie (FIG 5) further teaches “wherein the securing arm is positioned on the pump side member such that when the patient side member and the pump side member are decoupled 

Regarding claim 14, Fournie (FIG 5) further teaches “wherein the securing arm is configured to slide past the securing bar when the securing arm is manually pushed radially inward (56 is able to pass (I.e. slide) through 2 when 56 is pressed inwards)".

Regarding claim 15, Phillips (FIGs 4-9) discloses “wherein the first valve is an active valve (compare FIGs 8 and 9, opens from 210).”

Regarding claim 16, Cote (FIGs 5a-5b) further teaches “wherein the first valve is activated when the cannula exerts an axial force on the first valve (see FIGs 5a-5b).”

Regarding claim 17, Phillips (FIGs 4-9) discloses “wherein the second valve is a passive valve (opens from flow conditions).”

Regarding claim 18, Phillips (FIGs 4-9) discloses “wherein the second valve is a duckbill valve (paragraph 7).”

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips/Cote in view of Fournie as set forth above, and further in view of Kodama (US 5320390).

Phillips in view of Fournie are silent regarding “further comprising a securing arm guard extending from the patient side member and positioned radially outward from the securing arm” and “wherein the securing arm guard defines a key hole configured to permit access to the securing arm.”
	However, Kodama (FIG 1) teaches it is known in the art to provide a detent 3 (read on “securing arm”) with a radial cover 22 (read on “arm guard”) having an access hole 22r (read on “key hole”).
	Therefore it would have been obvious, at the time of filing, to modify the patient side member of Phillips/Fournie with a cover and access hole for the arms, such that it includes “a securing arm guard extending from the patient side member and positioned radially outward from the securing arm” and “wherein the securing arm guard defines a key hole configured to permit access to the securing arm”, as taught by Kodama, to provide a protector for the securing arms, making the connection more stable and less likely to accidentally decouple.

Allowable Subject Matter
Claims 21 and 22 are allowed. Their reasons for allowance were set forth in the Final rejection filed 2/5/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753